Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1)	The amendment/preliminary amendment filed 01/11/2021 is acknowledged.

2)	A new title of the invention has been submited. However, the wrongly spelling “ DECERATION ” has been correcetd to “ DECELERATION ” by examiner.

3)	Claims 1-8 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “ an absolute value ” (claims 1 and 12) is unclear and cannot be understood. This phrase is added to specification and does not show what is “absolute value” of current/voltage values represent for. Therefore, this phrase fails to delineate the scope of the invention using language that adequately notifies the public of the patentee's right to exclude.


4)	Claims 1-8 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure fails to specify an absolute value of current and/or voltage values. Without this written description requirement, anyone within the level of skill in the art cannot practicing the invention. These new features are considered as new matter.

5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7)	Claims 1-3,8,12-2 and 19, as understood by the meaning of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd and 1st paragraphs above, are rejected under 35 U.S.C. 103 as being unpatentable over HAMADA et al (6,738,218).
HAMADA et al discloses a magnetic disk device, as claimed in claim 1, comprises a disk (Fig.1, magnetic disk 1), a head that writes data to the disk and reads data from the disk (Fig.1, magnetic head 2), an actuator comprising a voice coil motor that moves the head over the disk (Fig.1, actuator 5), and a controller that increases an absolute value of a second current value applied to the voice coil motor during deceleration of the head in a seek (Fig.5, current of VCM at acceleration (speed controller ON), during deceleration the current capable of increasing (position controller ON), except to specifically show that the current applies to VCM during deceleration increases to maximum value as acceleration. However, since the current in HAMADA et al’s disk drive capable of increasing on both acceleration/deceleration periods, obviously, to modify the current for increasing during deceleration period, as claimed, is found to be within the level of 
skill in the art.
As to claim 2, the current on any location during acceleration of the head (see figure 5, speed controller ON) is considered as saturation acceleration.
As to claim 3, HAMADA et al shows the controller changes a first change in a velocity of the head with respect to a remaining distance to a target radial position of the disk serving as a reference during the deceleration according to the first current value (Fig.5, the velocity changes during deceleration period when the head closer to target position).
As to claim 8, the first current value is a maximum current value at which the head is not saturated during the acceleration (see figure 5, the VCM current at speed controller ON). 
Method claim(s) 12 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claims are rejected for the same reasons of anticipation (obviousness) as used above.

Claim 14 is rejected with the same reasons set forth on claim 3  above.
Claim 19 is rejected with the same reasons set forth on claim 8  above.

8)	Claims 4-7 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd  and 1st  paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

9)	Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.
Applicant states that the reference did not show the feature of “a controller that increases an absolute value of a second current value applied to the voice coil motor during deceleration of the head in a seek according to an absolute value of a first current value that is maximum value capable of being applied to the voice coil motor during acceleration of the head.”. However, the new features “absolute value” adding to the specification and the claims are unknown. What is “absolute value” of a first/second current values in this case ?. In 

10)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
February 4, 2021